
	
		I
		112th CONGRESS
		1st Session
		H. R. 2904
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2011
			Mr. Denham (for
			 himself, Ms. Norton, and
			 Mr. Diaz-Balart) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to authorize the Administrator of the Federal
		  Emergency Management Agency to modernize the integrated public alert and
		  warning system of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Integrated Public Alert and Warning
			 System Modernization Act of 2011.
		2.PurposeThe purpose of this Act is to enable the
			 Administrator of the Federal Emergency Management Agency to carry out the
			 responsibilities required pursuant to section 202 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5132).
		3.Integrated public
			 alert and warning system modernization
			(a)In
			 generalSection 202 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5132) is amended by adding at the end the
			 following:
				
					(e)Integrated
				public alert and warning system modernization
						(1)In
				generalTo provide timely and effective disaster warnings under
				this section, the President, acting through the Administrator of the Federal
				Emergency Management Agency, shall—
							(A)modernize the
				integrated public alert and warning system of the United States (in this
				section referred to as the public alert and warning system) to
				ensure that the President under all conditions can alert and warn governmental
				authorities and the civilian population in areas endangered by disasters as
				required pursuant to subsection (a); and
							(B)implement the
				public alert and warning system.
							(2)Implementation
				requirementsIn carrying out paragraph (1), the Administrator
				shall, consistent with the recommendations in the final report of the
				Integrated Public Alert and Warning System Advisory Committee (established
				under the Integrated Public Alert and Warning System Modernization Act of
				2011)—
							(A)establish or
				adopt, as appropriate, common alerting and warning protocols, standards,
				terminology, and operating procedures for the public alert and warning
				system;
							(B)include in the
				public alert and warning system the capability to adapt the distribution and
				content of communications on the basis of geographic location, risks, or
				personal user preferences, as appropriate;
							(C)include in the
				public alert and warning system the capability to alert and warn individuals
				with disabilities and individuals with limited English proficiency; and
							(D)ensure that
				training, tests, and exercises are conducted for the public alert and warning
				system.
							(3)System
				requirementsThe public alert and warning system shall—
							(A)incorporate
				multiple communications technologies;
							(B)be designed to
				adapt to, and incorporate, future technologies for communicating directly with
				the public;
							(C)be designed to
				provide alerts to the largest portion of the affected population feasible,
				including nonresident visitors and tourists, and improve the ability of remote
				areas to receive alerts;
							(D)promote local and
				regional public and private partnerships to enhance community preparedness and
				response; and
							(E)provide redundant
				alert mechanisms if practicable so as to reach the greatest number of people
				regardless of whether they have access to, or utilize, any specific medium of
				communication or any particular device.
							(4)Implementation
				planNot later than 6 months after the date of submission of the
				final report of the Integrated Public Alert and Warning System Advisory
				Committee, the Administrator shall submit to the Committee on Transportation
				and Infrastructure of the House of Representatives and the Committee on
				Homeland Security and Governmental Affairs of the Senate a detailed plan to
				implement the public alert and warning system. The plan shall include a
				timeline for implementation, a spending plan, and recommendations for any
				additional authority that may be necessary to fully implement this
				subsection.
						(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $13,400,000 for each of fiscal years 2012 and 2013 from
				amounts made available for management and
				administration.
						.
			(b)Integrated
			 public alert and warning system modernization advisory committee
				(1)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the Administrator
			 of the Federal Emergency Management Agency shall establish an advisory
			 committee to be known as the Integrated Public Alert and Warning System
			 Advisory Committee (in this subsection referred to as the Advisory
			 Committee).
				(2)MembershipThe
			 Advisory Committee shall be composed of the following members, to be appointed
			 by the Administrator as soon as practicable after the date of enactment of this
			 Act:
					(A)The Chairman of
			 the Federal Communications Commission.
					(B)The Administrator
			 of the National Oceanic and Atmospheric Administration of the Department of
			 Commerce.
					(C)The Assistant
			 Secretary for Communications and Information of the Department of
			 Commerce.
					(D)Representatives of
			 State and local governments, representatives of emergency management agencies,
			 and representatives of emergency response providers, selected from among
			 individuals nominated by national organizations representing governments and
			 personnel.
					(E)Representatives
			 from federally recognized Indian tribes and national Indian
			 organizations.
					(F)Individuals who
			 have the requisite technical knowledge and expertise to serve on the Advisory
			 Committee, including representatives of—
						(i)communications
			 service providers;
						(ii)vendors,
			 developers, and manufacturers of systems, facilities, equipment, and
			 capabilities for the provision of communications services;
						(iii)third-party
			 service bureaus;
						(iv)the
			 broadcasting industry;
						(v)the
			 national organization representing the licensees and permittees of
			 noncommercial broadcast television stations;
						(vi)the
			 cellular industry;
						(vii)the cable
			 industry;
						(viii)the satellite
			 industry; and
						(ix)national
			 organizations representing individuals with special needs, including
			 individuals with disabilities and the elderly.
						(G)Qualified
			 representatives of such other stakeholders and interested and affected parties
			 as the Administrator considers appropriate.
					(3)ChairpersonThe
			 Administrator shall serve as the Chairperson of the Advisory Committee.
				(4)Meetings
					(A)Initial
			 meetingThe initial meeting of the Advisory Committee shall take
			 place not later than 60 days after the date of enactment of this Act.
					(B)Other
			 meetingsAfter the initial meeting, the Advisory Committee shall
			 meet at the call of the Chairperson.
					(C)Notice; open
			 meetingsMeetings held by the Advisory Committee shall be duly
			 noticed at least 14 days in advance and shall be open to the public.
					(5)Rules
					(A)QuorumOne-third
			 of the members of the Advisory Committee shall constitute a quorum for
			 conducting business of the Advisory Committee.
					(B)SubcommitteesTo
			 assist the Advisory Committee in carrying out its functions, the Chairperson
			 may establish appropriate subcommittees composed of members of the Advisory
			 Committee and other subject matter experts as the Chairperson considers
			 necessary.
					(C)Additional
			 ruleThe Advisory Committee may adopt such other rules as are
			 necessary to carry out its duties.
					(6)RecommendationsThe
			 Advisory Committee shall develop and submit in its final report recommendations
			 for an integrated public alert and warning system, including—
					(A)recommendations
			 for common alerting and warning protocols, standards, terminology, and
			 operating procedures for the public alert and warning system;
					(B)recommendations to
			 provide for a public alert and warning system that—
						(i)has
			 the capability to adapt the distribution and content of communications on the
			 basis of geographic location, risks, or personal user preferences, as
			 appropriate;
						(ii)has
			 the capability to alert and warn individuals with disabilities and individuals
			 with limited English proficiency;
						(iii)incorporates
			 multiple communications technologies;
						(iv)is
			 designed to adapt to, and incorporate, future technologies for communicating
			 directly with the public;
						(v)is
			 designed to provide alerts to the largest portion of the affected population
			 feasible, including nonresident visitors and tourists, and improve the ability
			 of remote areas to receive alerts;
						(vi)promotes local
			 and regional public and private partnerships to enhance community preparedness
			 and response; and
						(vii)provides
			 redundant alert mechanisms where practicable so as to reach the greatest number
			 of people regardless of whether they have access to, or utilize, any specific
			 medium of communication or any particular device.
						(7)Final
			 reportNot later than 1 year after the date of enactment of this
			 Act, the Advisory Committee shall submit to the Administrator, the Committee on
			 Transportation and Infrastructure of the House of Representatives, and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 containing the recommendations of the Advisory Committee.
				(8)Federal advisory
			 committee actNeither the Federal Advisory Committee Act (5
			 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act
			 shall apply to the Advisory Committee.
				(9)TerminationThe
			 Advisory Committee shall terminate not later than 60 days after the submission
			 of its final report.
				(c)Technical
			 correctionSection 202(c) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5132(c)) is amended by striking
			 section 611(c) and inserting section
			 611(d).
			(d)Limitation on
			 statutory constructionNothing in this section (including the
			 amendment made by this section) shall be construed to affect the authority of
			 the Department of Commerce or the Federal Communications Commission.
			
